        Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION

                                                 CIVIL ACTION NO.: 3:20-cv-10628-MGM


JEREMY HOLLINS,                             )
     Plaintiff,                             )
                                            )
vs.                                         )
                                            )
THE CITY OF WEST SPRINGFIELD,               )
THOMAS SUDNICK, JOSEPH WOLOWICZ, )
JOSEPH CASEY, NATHAN O’BRIEN,               )
ADAM POLASTRY, RONALD                       )
CAMPURCIANI, JOHN/JANE DOES                 )
(Current or former employees of the City of )
West Springfield), and MASSACHUSETTS        )
INTERLOCAL INSURANCE ASSOCIATION, )
       Defendants.                          )


            DEFENDANTS’ ANSWER TO PLAINTIFF’S THIRD AMENDED
                 COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COME the Defendants, THE CITY OF WEST SPRINGFIELD, THOMAS

SUDNICK, JOSEPH WOLOWICZ, JOSEPH CASEY, NATHAN O’BRIEN, ADAM

POLASTRY, and RONALD CAMPURCIANI (“Defendants”), and in answer to the Plaintiff’s

Amended Complaint (“Amended Complaint”), by the counts and paragraphs numbered therein,

say:

                                           PARTIES

       1.      The Defendants neither admit nor deny the allegations contained in Paragraph 1

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.




                                                                                            641533
          Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 2 of 19

                                                                                         Page 2 of 19


         2.    The Defendants admit the allegations contained in Paragraph 2 of the Plaintiff’s

Amended Complaint.

         3.    The Defendants admit the allegations contained in Paragraph 3 (first sentence) of

the Plaintiff’s Amended Complaint.         The Defendants admit the allegations contained in

Paragraph 3 (second sentence) of the Plaintiff’s Amended Complaint. The Defendants neither

admit nor deny the allegations contained in Paragraph 3 (third sentence) of the Plaintiff’s

Amended Complaint as they are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained therein and leaves the Plaintiff to his burden of proof.

         4.    The Defendants admit the allegations contained in Paragraph 4 (first, second and

third sentences) of the Plaintiff’s Amended Complaint. The Defendants neither admit nor deny

the allegations contained in Paragraph 4 (fourth sentence) of the Plaintiff’s Amended Complaint

as they are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and leaves the Plaintiff to his burden of proof.

         5.    The Defendants admit the allegations contained in Paragraph 5 (first, second and

third sentences) of the Plaintiff’s Amended Complaint. The Defendants neither admit nor deny

the allegations contained in Paragraph 5 (fourth sentence) of the Plaintiff’s Amended Complaint

as they are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and leaves the Plaintiff to his burden of proof.

         6.    The Defendants admit the allegations contained in Paragraph 6 (first, second and

third sentences) of the Plaintiff’s Amended Complaint. The Defendants neither admit nor deny

the allegations contained in Paragraph 6 (fourth sentence) of the Plaintiff’s Amended Complaint

as they are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and leaves the Plaintiff to his burden of proof.




641533
          Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 3 of 19

                                                                                     Page 3 of 19


         7.    The Defendants admit the allegations contained in Paragraph 7 (first, second and

third sentences) of the Plaintiff’s Amended Complaint. The Defendants neither admit nor deny

the allegations contained in Paragraph 7 (fourth sentence) of the Plaintiff’s Amended Complaint

as they are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and leaves the Plaintiff to his burden of proof.

         8.    The Defendants admit the allegations contained in Paragraph 8 (first and second

sentences) of the Plaintiff’s Amended Complaint. The Defendants neither admit nor deny the

allegations contained in Paragraph 8 (third sentence) of the Plaintiff’s Amended Complaint as

they are without knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and leaves the Plaintiff to his burden of proof.

         9.    The Defendants neither admit nor deny the allegations contained in Paragraph 9

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         10.   The Defendants admit the allegations contained in Paragraph 10 of the Plaintiff’s

Amended Complaint.

         11.   The Defendants admit the allegations contained in Paragraph 11 of the Plaintiff’s

Amended Complaint.

         12.   The Defendants deny the allegations contained in Paragraph 12 of the Plaintiff’s

Amended Complaint.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 4 of 19

                                                                                     Page 4 of 19


         13.   The Defendants neither admit nor deny the allegations contained in Paragraph 13

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         14.   The Defendants deny the allegations contained in Paragraph 14 of the Plaintiff’s

Amended Complaint.

                                JURISDICTION AND VENUE

         15.   The Defendants neither admit nor deny the allegations contained in Paragraph 15

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         16.   The Defendants neither admit nor deny the allegations contained in Paragraph 16

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         17.   The Defendants neither admit nor deny the allegations contained in Paragraph 17

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         18.   The Defendants admit the allegations contained in Paragraph 18 of the Plaintiff’s

Amended Complaint.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 5 of 19

                                                                                     Page 5 of 19


                                 FACTUAL ALLEGATIONS

         19.   The Defendants admit the allegations contained in Paragraph 19 of the Plaintiff’s

Amended Complaint.

         20.   The Defendants deny the allegations contained in Paragraph 20 of the Plaintiff’s

Amended Complaint.

         21.   The Defendants deny the allegations contained in Paragraph 21 of the Plaintiff’s

Amended Complaint.

         22.   The Defendants deny the allegations contained in Paragraph 22 of the Plaintiff’s

Amended Complaint.

         23.   The Defendants deny the allegations contained in Paragraph 23 of the Plaintiff’s

Amended Complaint.

         24.   The Defendants deny the allegations contained in Paragraph 24 of the Plaintiff’s

Amended Complaint.

         25.   The Defendants deny the allegations contained in Paragraph 25 of the Plaintiff’s

Amended Complaint.

         26.   The Defendants deny the allegations contained in Paragraph 26 of the Plaintiff’s

Amended Complaint.

         27.   The Defendants deny the allegations contained in Paragraph 27 of the Plaintiff’s

Amended Complaint.

         28.   The Defendants neither admit nor deny the allegations contained in Paragraph 28

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 6 of 19

                                                                                     Page 6 of 19


         29.   The Defendants deny the allegations contained in Paragraph 29 of the Plaintiff’s

Amended Complaint.

         30.   The Defendants deny the allegations contained in Paragraph 30 of the Plaintiff’s

Amended Complaint.

         31.   The Defendants deny the allegations contained in Paragraph 31 of the Plaintiff’s

Amended Complaint.

         32.   The Defendants deny the allegations contained in Paragraph 32 of the Plaintiff’s

Amended Complaint.

         33.   The Defendants deny the allegations contained in Paragraph 33 of the Plaintiff’s

Amended Complaint.

         34.   The Defendants deny the allegations contained in Paragraph 34 of the Plaintiff’s

Amended Complaint.

         35.   The Defendants admit the allegations contained in Paragraph 35 of the Plaintiff’s

Amended Complaint.

         36.   The Defendants deny the allegations contained in Paragraph 36 of the Plaintiff’s

Amended Complaint.

         37.   The Defendants neither admit nor deny the allegations contained in Paragraph 37

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         38.   The Defendants admit the allegations contained in Paragraph 38 of the Plaintiff’s

Amended Complaint.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 7 of 19

                                                                                     Page 7 of 19


         39.   The Defendants neither admit nor deny the allegations contained in Paragraph 39

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         40.   The Defendants neither admit nor deny the allegations contained in Paragraph 40

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         41.   The Defendants neither admit nor deny the allegations contained in Paragraph 41

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         42.   The Defendants neither admit nor deny the allegations contained in Paragraph 42

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         43.   The Defendants neither admit nor deny the allegations contained in Paragraph 43

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 8 of 19

                                                                                     Page 8 of 19


         44.   The Defendants neither admit nor deny the allegations contained in Paragraph 44

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         45.   The Defendants neither admit nor deny the allegations contained in Paragraph 45

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         46.   The Defendants neither admit nor deny the allegations contained in Paragraph 46

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         47.   The Defendants deny the allegations contained in Paragraph 47 of the Plaintiff’s

Amended Complaint.

         48.   The Defendants say that they need not respond to the allegations as contained in

Paragraph 48 as the document(s) referred to therein speaks for itself.

         49.   The Defendants neither admit nor deny the allegations contained in Paragraph 49

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 9 of 19

                                                                                     Page 9 of 19


         50.   The Defendants neither admit nor deny the allegations contained in Paragraph 50

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         51.   The Defendants say they need not respond to the allegations as contained in

Paragraph 51 as they do not relate to them.

         52.   The Defendants say they need not respond to the allegations as contained in

Paragraph 52 as they do not relate to them.

         53.   The Defendants say they need not respond to the allegations as contained in

Paragraph 53 as they do not relate to them.

         54.   The Defendants say they need not respond to the allegations as contained in

Paragraph 54 as they do not relate to them.

         55.   The Defendants say that they need not respond to the allegations as contained in

Paragraph 55 as the document(s) referred to therein speaks for itself.

         56.   The Defendants say they need not respond to the allegations as contained in

Paragraph 56 as they do not relate to them.

         57.   The Defendants say that they need not respond to the allegations as contained in

Paragraph 57 as the document(s) referred to therein speaks for itself.

         58.   The Defendants say that they need not respond to the allegations as contained in

Paragraph 58 as the document(s) referred to therein speaks for itself.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 10 of 19

                                                                                     Page 10 of 19


         59.      The Defendants neither admit nor deny the allegations contained in Paragraph 59

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         COUNT I – Violations of 42 U.S.C. § 1983 and Mass. Gen. Laws ch. 12, § 11H
                                   Use of Excessive Force
           (Defendants, Sudnick, Wolowicz, Casey, O’Brien, and John/Jane Does)

         60.      The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 59 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.

         61.      The Defendants admit the allegations contained in Paragraph 61 of the Plaintiff’s

Amended Complaint.

         62.      The Defendants admit the allegations contained in Paragraph 62 of the Plaintiff’s

Amended Complaint.

         63.      The Defendants deny the allegations contained in Paragraph 63 of the Plaintiff’s

Amended Complaint.

         64.      The Defendants deny the allegations contained in Paragraph 64 of the Plaintiff’s

Amended Complaint.

         65.      The Defendants deny the allegations contained in Paragraph 65 of the Plaintiff’s

Amended Complaint.

                         COUNT II – VIOLATION OF 42 U.S.C. § 1983
               (Chief Campurciani, Sergeant Polastry, John/Jane Does, and The City)

         66.      The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 65 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.



641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 11 of 19

                                                                                    Page 11 of 19


         67.   The Defendants admit the allegations contained in Paragraph 67 of the Plaintiff’s

Amended Complaint.

         68.   The Defendants admit the allegations contained in Paragraph 68 of the Plaintiff’s

Amended Complaint.

         69.   The Defendants neither admit nor deny the allegations contained in Paragraph 69

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         70.   The Defendants neither admit nor deny the allegations contained in Paragraph 70

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         71.   The Defendants deny the allegations contained in Paragraph 71 of the Plaintiff’s

Amended Complaint.

         72.   The Defendants neither admit nor deny the allegations contained in Paragraph 72

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         73.   The Defendants deny the allegations contained in Paragraph 73 of the Plaintiff’s

Amended Complaint.

         74.   The Defendants deny the allegations contained in Paragraph 74 of the Plaintiff’s

Amended Complaint.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 12 of 19

                                                                                    Page 12 of 19


         75.     The Defendants deny the allegations contained in Paragraph 75 of the Plaintiff’s

Amended Complaint.

         76.     The Defendants deny the allegations contained in Paragraph 76 of the Plaintiff’s

Amended Complaint.

         77.     The Defendants deny the allegations contained in Paragraph 77 of the Plaintiff’s

Amended Complaint.

                COUNT III – Violation of Mass. Gen. Laws ch. 12, §§ 11H and 11I
               (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does)

         78.     The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 77 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.

         79.     The Defendants admit the allegations contained in Paragraph 79 of the Plaintiff’s

Amended Complaint.

         80.     The Defendants deny the allegations contained in Paragraph 80 of the Plaintiff’s

Amended Complaint.

         81.     The Defendants deny the allegations contained in Paragraph 81 of the Plaintiff’s

Amended Complaint.

         82.     The Defendants deny the allegations contained in Paragraph 82 of the Plaintiff’s

Amended Complaint.

         83.     The Defendants deny the allegations contained in Paragraph 83 of the Plaintiff’s

Amended Complaint.

         84.     The Defendants deny the allegations contained in Paragraph 84 of the Plaintiff’s

Amended Complaint.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 13 of 19

                                                                                    Page 13 of 19


             COUNT IV – Violations of Mass. Gen. Laws ch. 12, §§ 11H and 11I
          (Chief Campurciani, Sergeant Polastry, and The City of West Springfield)

         85.     The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 84 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.

         86.     The Defendants admit the allegations contained in Paragraph 86 of the Plaintiff’s

Amended Complaint.

         87.     The Defendants deny the allegations contained in Paragraph 87 of the Plaintiff’s

Amended Complaint.

         88.     The Defendants admit the allegations contained in Paragraph 88 of the Plaintiff’s

Amended Complaint.

         89.     The Defendants deny the allegations contained in Paragraph 89 of the Plaintiff’s

Amended Complaint.

         90.     The Defendants neither admit nor deny the allegations contained in Paragraph 90

of the Plaintiff’s Amended Complaint as they are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained therein and leaves the Plaintiff to his

burden of proof.

         91.     The Defendants deny the allegations contained in Paragraph 91 of the Plaintiff’s

Amended Complaint.

                              COUNT V – Assault and Battery
               (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does)

         92.     The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 91 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 14 of 19

                                                                                    Page 14 of 19


         93.    The Defendants deny the allegations contained in Paragraph 93 of the Plaintiff’s

Amended Complaint.

         94.    The Defendants deny the allegations contained in Paragraph 94 of the Plaintiff’s

Amended Complaint.

         95.    The Defendants deny the allegations contained in Paragraph 95 of the Plaintiff’s

Amended Complaint.

         96.    The Defendants deny the allegations contained in Paragraph 96 of the Plaintiff’s

Amended Complaint.

         97.    The Defendants admit the allegations contained in Paragraph 97 of the Plaintiff’s

Amended Complaint.

         98.    The Defendants deny the allegations contained in Paragraph 98 of the Plaintiff’s

Amended Complaint.

                         COUNT VI – Massachusetts Tort Claims Act
                            Mass. Gen. Laws ch. 258, §§ 2 and 4
                              (The City of West Springfield)

         99.    The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 98 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.

         100.   The Defendants admit the allegations contained in Paragraph 100 of the Plaintiff’s

Amended Complaint.

         101.   The Defendants deny the allegations contained in Paragraph 101 of the Plaintiff’s

Amended Complaint.

         102.   The Defendants deny the allegations contained in Paragraph 102 of the Plaintiff’s

Amended Complaint.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 15 of 19

                                                                                   Page 15 of 19


         103.   The Defendants deny the allegations contained in Paragraph 103 of the Plaintiff’s

Amended Complaint.

          COUNT VII – Intentional and/or Negligent Infliction of Emotional Distress
         (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does, the City)

         104.   The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 103 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.

         105.   The Defendants deny the allegations contained in Paragraph 105 of the Plaintiff’s

Amended Complaint.

         106.   The Defendants deny the allegations contained in Paragraph 106 of the Plaintiff’s

Amended Complaint.

         107.   The Defendants deny the allegations contained in Paragraph 107 of the Plaintiff’s

Amended Complaint.

                COUNT VIII – Unfair or Deceptive Claim Settlement Practices
                             Mass. Gen. Law chs. 93A, 176D
                    (Massachusetts Interlocal Insurance Association)

         108.   The Defendants repeat and reallege their answers to the allegations contained in

Paragraphs 1 through 107 of the Plaintiff’s Amended Complaint and incorporate them herein by

reference.

         109.   The Defendants say they need not respond to the allegations as contained in

Paragraph 109 as they do not relate to them.

         110.   The Defendants say they need not respond to the allegations as contained in

Paragraph 110 as they do not relate to them.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 16 of 19

                                                                                    Page 16 of 19


                                  AFFIRMATIVE DEFENSES

                                           FIRST DEFENSE

         The Defendants say that the injuries and damages alleged were caused in whole or in part

by the Plaintiff’s own negligence, which was as great or greater than any negligence of the

Defendants.

                                       SECOND DEFENSE

         The Defendants say that if they were negligent as alleged which they specifically deny,

the negligence of the Plaintiff was greater than the alleged negligence of the Defendants and,

therefore, the Plaintiff cannot recover.

                                           THIRD DEFENSE

         The Defendants say that the incident as alleged in the Plaintiff’s Amended Complaint

was not caused by any person for whose conduct the Defendants are legally responsible.

                                       FOURTH DEFENSE

         The Defendants say that at the time of the alleged incident the Plaintiff was guilty of a

violation of the law which contributed to the alleged incident.

                                           FIFTH DEFENSE

         The Defendants say that this action was not commenced within the time required by the

laws made and provided therefor.

                                           SIXTH DEFENSE

         The Plaintiff is not entitled to recover as the Amended Complaint does not set forth a

claim upon which relief can be granted.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 17 of 19

                                                                                    Page 17 of 19


                                       SEVENTH DEFENSE

         In further answering, the Defendants say that the Plaintiff’s claim is frivolous and not

made in good faith, and the Defendants, therefore, demand their costs and attorney's fees

pursuant to G.L. c. 231, S 6F.

                                        EIGHTH DEFENSE

         The Defendant say that if Plaintiff was injured as alleged, such was due to the acts or

negligence of another, which constitute an intervening, superseding cause and, therefore,

Defendants are not liable.

                                            NINTH DEFENSE

         The Defendants say that the Plaintiff has failed to comply with the requirements of

M.G.L. c. 258, §§ 2 and 4 and, as such, the Amended Complaint must be dismissed.

                                            TENTH DEFENSE

         The Defendants say that it is immune from liability in this case.

                                      ELEVENTH DEFENSE

         The Defendants say that the discretionary function exemption applies so as to preclude

the imposition of liability in this case.



                                       TWELFTH DEFENSE

         The Defendants say that M.G.L. c. 258, § 10 precludes the imposition of liability in this

case.

                                     THIRTEENTH DEFENSE

         The Defendants say that they are immune from liability as Defendants’ actions are

privileged.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 18 of 19

                                                                                          Page 18 of 19


                                    FOURTEENTH DEFENSE

         The Defendants cannot be held liable for violating the civil rights of the Plaintiff as there

has been no official or unofficial policy, custom, ordinance, regulation, or practice resulting in

the deprivation of constitutional rights alleged.

                                      FIFTEENTH DEFENSE

         The Defendants say that the claims alleged pursuant to M.G.L. c. 12, § 11H and I must be

dismissed as there are no allegations of deprivation of constitutional and/or statutory rights by

force, threat, intimidation, or coercion.

                                      SIXTEENTH DEFENSE

         The doctrine of qualified immunity precludes the imposition of liability.

                                    SEVENTEENTH DEFENSE

         The Defendants state that any actions taken by the Defendants in connection with the

allegations in this Amended Complaint were justified and required by considerations of public

policy, safety and law enforcement.

                                     EIGHTEENTH DEFENSE

         The Defendants say that they are immune from liability for damages for any violation of

the Plaintiff’s civil rights under federal or state law since their conduct at all relevant times was

in good faith, without malice and not in disregard of settled principles of constitutional law.

                                     NINETEENTH DEFENSE

         The Defendants state that Plaintiff has failed to set forth an actionable claim, pursuant to

42 USC § 1983 since the Plaintiff is unable to establish that there was a deliberate indifference to

the rights of its inhabitants or that the alleged deficiency is related to Plaintiff’s alleged injuries.




641533
         Case 3:20-cv-10628-MGM Document 20 Filed 06/16/20 Page 19 of 19

                                                                                     Page 19 of 19


         THE DEFENDANTS, THE CITY OF WEST SPRINGFIELD, THOMAS

SUDNICK, JOSEPH WOLOWICZ, JOSEPH CASEY, NATHAN O’BRIEN, ADAM

POLASTRY, and RONALD CAMPURCIANI DEMAND A TRIAL BY JURY.

                                              Respectfully submitted,

                                              The Defendants,
                                              THE CITY OF WEST SPRINGFIELD,
                                              THOMAS SUDNICK, JOSEPH WOLOWICZ,
                                              JOSEPH CASEY, NATHAN O’BRIEN, ADAM
                                              POLASTRY, and RONALD CAMPURCIANI



Dated: June 16, 2020                          By     /s/ Nancy Frankel Pelletier
                                              Nancy Frankel Pelletier, Esq., BBO No. 544402
                                              ~and~

                                              By      /s/ Jeffrey J. Trapani
                                              Jeffrey J. Trapani, Esq., BBO No. 661094
                                              Both of
                                              Robinson Donovan, P.C.
                                              1500 Main Street, Suite 1600
                                              Springfield, Massachusetts 01115
                                              Phone (413) 732-2301 Fax (413) 452-0342
                                              npelletier@robinsondonovan.com
                                              jtrapani@robinsondonovan.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 16th day of
June 2020.

         Subscribed under the penalties of perjury.


                                              /s/ Nancy Frankel Pelletier, Esq.
                                              Nancy Frankel Pelletier, Esq.




641533
